Citation Nr: 1010035	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  05-07 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury of the thoracolumbar spine.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for arthritis, cervical spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to October 
1962.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).

In June 2005, the Veteran testified at a personal hearing 
before a Decision Review Officer at the RO, and in October 
2007 he testified at a personal hearing before the 
undersigned Veterans Law Judge in Washington, D.C.  
Transcripts of those hearings have been associated with the 
claims file.

The above issues were remanded by the Board in December 2007 
for additional development. The Veteran was to be provided 
certain notification, a VA examination was to be provided and 
an opinion obtained from a physician before the issues were 
readjudicated.  The Board remanded the issues again during 
January 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

During January 2009, the Board remanded the Veteran's claims 
for a VA examination by a physician with review of the claims 
file.  Unfortunately, the physician who examined the Veteran 
neglected note pertinent findings in the service treatment 
records.  The examiner was told by the Veteran that there 
were no back x-rays taken during active service, which the 
examiner based his opinion on this history.  However, service 
treatment records indicate that x-rays were taken and the 
results were indicated.  A remand by the Board "confers on 
the Veteran or other claimant, as a matter of law, the right 
to compliance with the remand orders."  Stegall v. West, 11 
Vet. App. 268 (1998).   Thus, the examiner in question should 
provide an addendum to his prior opinion after thoroughly 
reviewing the claims file to include service treatment 
records.  If the examiner is no longer available, a different 
physician should proffer an opinion, with another examination 
of the Veteran, if necessary.

The Board additionally notes that a letter from a retired co-
worker of the Veteran's dated March 2005 indicates that the 
Veteran never suffered an injury while working at Crosby-
Lebus Manufacturing, P.O. Box 271, Longview, Texas 75606 
where the Veteran has worked since 1965.  However, the Board 
notes that a private treatment record dated July 1971 
indicates that the Veteran was injured at work when he was 
lifting a steel billet.  Thus, the Board finds that the AMC 
should request records from the Veteran's place of employment 
to include any physicals or reports of injury since 1965. 

Also, the Board notes that the Veteran has submitted a 
letter, with an envelope postmarked July 1961.  In a letter 
to an elected official dated August 2006, the Veteran 
indicated that this letter was written on Air Base 
stationary.  Unfortunately, the type of stationary is not 
indicated on the photocopied document submitted.  The 
Veteran, in a January 2007 letter, stated that he could send 
the original letter if necessary.  The AMC should request 
that the Veteran submit the original letter with the envelope 
postmarked July 1961 to be associated with the Veteran's 
claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Request a privacy release from the 
Veteran in order to obtain records from 
the Veteran's place of employment.  
Request records from the Veteran's place 
of employment to include any physicals or 
reports of injury since 1965.  All 
attempts to obtain such records should be 
documented and associated with the claims 
file.

2.  Request the original letter and 
envelope postmarked July 1961 from the 
Veteran which indicates that he went to 
the hospital for a traumatic back injury 
during service.

3.  Request an addendum from the physician 
who performed the March 2009 VA 
examination.   If the same physician is 
not available, then a different physician 
should pursue the same inquiry, with an 
in-person examination of the Veteran 
conducted if found necessary by the 
examiner.  The claims folder should be 
made available for review prior to the 
entry of responses.  The entirety of the 
claims file should be reviewed to include 
service treatment records and all medical 
records which have been associated with 
the claims file.  After review and, if 
necessary, examination, the following 
questions should be answered:

What is the nature of the thoracolumbar 
spine disorder found? Specifically is 
arthritis present?

If so, does review of the records and 
examination of the Veteran lead to the 
conclusion that it is as likely as not (50 
percent of greater) related to a traumatic 
event?  What is the significance of the 
"old" L1 injury reported in 1971?  Is 
this indicative of a traumatic injury?

Would you say that the findings are 
consistent with those reported on the 1971 
X-rays?  Is there some reason arthritis 
was not noted in 1975?  Specifically, do 
the X-rays seem to be of the same area of 
the back?  Also please review the in-
service X-rays for comparison.

After reviewing the record, the opinions 
on file, and examining the Veteran would 
you say it is as likely as not (again 50 
percent or greater chance) that this 
pathology found is related to service or 
event or occurrence therein?

4.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the Veteran and the 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


